Citation Nr: 0942438	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a right leg 
condition, including an Achilles tendon condition.

3.  Entitlement to service connection for a left leg 
condition, including an Achilles tendon condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to April 
1989, and has additional unverified service in the Illinois 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for a 
seizure disorder and right and left Achilles tendon 
conditions.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  A transcript of the hearing has been 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

As a preliminary matter, the Board notes that there appears 
to be some confusion as to the Veteran's current mailing 
address.  On remand, the RO should take appropriate action to 
confirm the Veteran's current mailing address and make 
certain that all communications are sent to such address. 

The Veteran, at the time of his February 2009 hearing before 
the Board, reported that he had received treatment in VA 
facilities in North Little Rock, and Little Rock, Arkansas, 
for his seizure disorder and right and left leg conditions, 
to include Achilles tendon conditions.  The Board notes, 
however, that VA treatment records have not been associated 
with the Veteran's claims file.

Of record are billing summaries from the University of 
Arkansas for Medical Sciences and from Saline Memorial 
Hospital dated in March 2006.  Such billing summaries, 
however, do not contain treatment records.   

Also of record is a poor-quality copy of an undated Emergency 
Service Patient Instruction Sheet and a June 1996 Industrial 
Heath Services Verification for Treatment form, both from the 
Randolph County Medical Center.  The forms are illegible and 
are not accompanied by relevant treatment records.

The Board notes that the RO requested, by a July 2008 letter, 
that the Veteran provide information as to his service in the 
Reserves or National Guard.  The RO also informed the Veteran 
that his pre-service treatment records and active duty 
enlistment and discharge examination reports were needed.  To 
date, the Veteran has not responded to the RO's letter.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Due to the above-described lack of treatment records 
associated with the Veteran's claims file, it remains to be 
determined if the Veteran currently demonstrates a seizure 
disorder or right and left leg conditions, to include 
Achilles tendon conditions.  If the outstanding treatment 
records indicate such, medical opinions as to the 
relationship between any current seizure disorder or right 
and left leg conditions, to include Achilles tendon 
conditions, and the Veteran's period of service are required.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to confirm his 
current mailing address.  All records 
and responses received must be 
associated with the Veteran's claims 
file.

2.  Obtain and associate with the 
claims file treatment records from the 
VA medical facilities in North Little 
Rock, and Little Rock, Arkansas, dated 
from April 1990 to the present.  All 
records and responses received must be 
associated with the Veteran's claims 
file.

3.  Attempt to obtain records regarding 
the Veteran's service in the Illinois 
National Guard during the period from 
April 1989 to April 1990 from the 
Veteran's unit as listed in his service 
personnel records, CO E 1/106 AVN, 
located at 5400 W. 63rd St., Chicago, 
Illinois, 60638-5607, or other sources 
if necessary.  All records and 
responses received must be associated 
with the Veteran's claims file.  After 
all avenues to obtain the Veteran's 
service treatment records from his 
period of service in the Illinois 
National Guard not currently associated 
with his claims file have been 
exhausted, duly notify the Veteran as 
to the status of any unavailable 
records.

4.  Contact the Veteran and advise him 
that he may submit his complete private 
treatment records from the University 
of Arkansas for Medical Sciences, 
Saline Memorial Hospital, and Randolph 
County Medical Center, or any other 
private treatment facility, or he may 
submit completed VA Forms 4142, 
Authorization and Consent to Release 
Info to the VA, for each private 
treatment facility for the VA to obtain 
and associate his private treatment 
records with the claims file.  Any and 
all responses from the Veteran, and 
from any private treatment facility, 
must be associated with the claims 
file.

5.  After the above-described VA, 
private, and service treatment records, 
if available, have been obtained, 
schedule the Veteran for a VA 
examination to determine:

a.  Whether the Veteran "clearly and 
unmistakably" presented seizures or a 
seizure disorder prior to his entrance 
into the service.  In this regard, the 
examiner should consider the Veteran's 
statements made contemporaneous to 
treatment during service in June 1985 
that he experienced head trauma at age 
20, had a history of passing out as a 
child, had a family history of 
epilepsy, and experienced a similar 
episode at least five years prior to 
June 1985.  If the answer is in the 
affirmative, the examiner must 
determine whether such pre-service 
seizures or seizure disorder was at 
least as likely as not (at least a 50 
percent probability) permanently 
aggravated and/or increased in severity 
beyond its natural progression during 
his period of active service or service 
in the Illinois National Guard.  The 
examiner must consider the seizure of 
unknown etiology he experienced during 
service in June 1985   

If the claimed seizure disorder did not 
"clearly and unmistakably" pre-exist 
the Veteran's service, the examiner 
must determine whether it is at least 
as likely as not (at least a 50 percent 
probability) that the Veteran's current 
seizure disorder was incurred in or 
aggravated by his period of active 
service or service in the Illinois 
National Guard, is related to the 
seizure of unknown etiology he 
experienced during service in June 
1985, or is otherwise related to his 
military service, or any incident 
therein.

b.  Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's current right and 
left leg conditions, including Achilles 
tendon conditions, were incurred in or 
aggravated by his period of service or 
service in the Illinois National Guard, 
or is otherwise related to his military 
service, or any incident therein.

In this regard, the examiner should 
consider the Veteran's statements 
regarding the in-service foot injuries 
he sustained from running in combat 
boots in May 1983 during basic 
training, and the Veteran's statements 
of continuous symptoms of arch problems 
after service.  Dalton v. Nicholson, 21 
Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
but relied on the service treatment 
records to provide a negative opinion).

The claims file should be made 
available to the examiner for review in 
conjunction with any opinions or 
examinations, and the examiner should 
note such review.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to any scheduled 
examination.

6.  Readjudicate the Veteran's claims 
of entitlement to service connection a 
seizure disorder and right and left leg 
conditions, to include Achilles tendon 
conditions, considering any additional 
evidence added to the record.  If any 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination that may be requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


